IN THE UNITED STATES COURT OF APPEALS
               FOR THE FIFTH CIRCUIT United States Court of Appeals
                                              Fifth Circuit

                                                              FILED
                                                             March 15, 2011
                           No. 10-10486
                         Summary Calendar                    Lyle W. Cayce
                                                                  Clerk

UNITED STATES OF AMERICA,

                                      Plaintiff–Appellee,

v.

EDDIE LEE FINLEY,

                                      Defendant–Appellant.

                        ______________________

                           Cons w/ 10-10489
                          Summary Calendar
                        ______________________

UNITED STATES OF AMERICA,

                                      Defendant-Appellee,

v.

EDDIE LEE FINLEY, JR.

                                      Plaintiff-Appellant.



             Appeals from the United States District Court
                  for the Northern District of Texas
              USDC No. 3:09-CR-232-1 and 3:09-CR-115-1
                              No. 10-10486 c/w 10-10489

Before WIENER, PRADO, and OWEN, Circuit Judges.
PER CURIAM:*
       The Federal Public Defender appointed to represent Eddie Lee Finley has
moved for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, ___ F.3d ___, No. 09-
41281, 2011 WL 309173 (5th Cir. Jan. 31, 2011). Finley has not filed a response.
We have reviewed counsel’s brief and the relevant portions of the record
reflected therein. We concur with counsel’s assessment that the appeal presents
no nonfrivolous issue for appellate review. Accordingly, counsel’s motion for
leave to withdraw is GRANTED, counsel is excused from further responsibilities
herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.

                                              2